UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 98-7338



STEPHEN MARK BISHOP,

                                                  Petitioner - Appellant,

           versus


ATTORNEY     GENERAL    OF   NORTH   CAROLINA;   MACK
JARVIS,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-97-807-1)


Submitted:     April 30, 1999                      Decided:   May 25, 1999


Before WIDENER and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Mark Bishop, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Mark Bishop appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Bishop v. Attorney General North Carolina, No.

CA-97-807-1 (M.D.N.C. July 28, 1998). We deny Bishop’s “Motion for

Hearing” and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2